
	
		II
		111th CONGRESS
		2d Session
		S. 4009
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2010
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide an alternate distribution of education jobs
		  funds for Texas.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fairness for Texas Schools Act of
			 2010.
		2.Alternate
			 distribution of funds to TexasSection 101(11) of Public Law 111–226 is
			 amended in subparagraph (C), by striking Notwithstanding and
			 inserting Except as provided under.
		
